Citation Nr: 0519193	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  97-02 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
hearing loss, right ear, prior to December 6, 2002.

2.  Entitlement to a rating in excess of 20 percent for 
hearing loss, right ear, from December 6, 2002.

3.  Entitlement to a rating in excess of 10 percent for 
otitis media, chronic suppurative.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 1996 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied a rating in excess of 10 
percent for right ear hearing loss.

By a decision dated in April 2003, the RO increased the 
rating for the right ear hearing loss to 20 percent effective 
December 6, 2002, based upon a change in the law effective as 
of that date which provided that when evaluating hearing 
loss, deafness in a nonservice-connected ear will be 
considered in conjunction with deafness to a degree of 10 
percent or more in the service-connected ear.

By a decision dated in November 2003, the RO established 
service connection for chronic labyrinthine disturbance 
associated with otitis media and rated this disabling as 30 
percent disabling from August 12, 2002.  Chronic suppurative 
right otitis media continued to be rated 10 percent 
disabling.

In an Informal Brief Presentation dated in May 2005, an 
increased evaluation for chronic labyrinthine disturbance was 
listed as an issue.  However, this is not a matter that has 
been developed for appellate review and is not currently on 
appeal.  If the veteran wished to file a claim regarding this 
issue, he should do so with specificity at the RO.  At this 
time, the Board's jurisdiction is limited only to those 
issues identified on the cover page.  


FINDINGS OF FACT

1.  Prior to December 6, 2002, the veteran had no greater 
than Level IX hearing in the right ear.  The left, 
nonservice-connected, ear was considered normal for rating 
purposes.

2.  From December 6, 2002, the veteran had no greater than 
Level XI hearing in the right ear, or Level III hearing in 
the left ear.

3.  The veteran's otitis media is manifested by active ear 
disease and drainage.

4.  The veteran is in receipt of the maximum schedular 
evaluation for otitis media, and this disability is not shown 
to present an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  Prior to December 6, 2002, the criteria for a rating in 
excess of 10 percent for hearing loss, right ear, were not 
met.  38 U.S.C.A. §§ 1155, 1160, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, 4.87, DC 6100 (1997) 
(2004).

2.  From December 6, 2002, the criteria for a rating in 
excess of 20 percent for hearing loss, right ear, have not 
been met.  38 U.S.C.A. §§ 1155, 1160, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.383, 4.1, 4.3, 4.7, 4.85, 4.86, 
Diagnostic Code (DC) 6100 (2004).

3.  The criteria for a rating in excess of 10 percent for 
otitis media are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1 ,4.3, 4.7, 4.87, 
DC 6200 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2004).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004). 

I.  Entitlement to Ratings for Hearing Loss, Right Ear, in 
Excess of 10 Percent Prior to December 6,  2002, and in 
Excess of 20 Percent after this date

In general, to evaluate the degree of disability from 
defective hearing, the rating schedule establishes eleven 
auditory acuity levels from Level I for essentially normal 
acuity through Level XI for profound deafness.  38 C.F.R. §§ 
4.85, 4.87, Tables VI, VIa, VII.  

Organic impairment of hearing acuity is measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by a 
pure tone audiometry test in the frequencies of 1,000, 2,000, 
3,000, and 4,000 cycles per second.  See 38 C.F.R. § 4.85(a), 
(d).  Ratings of hearing loss disability involve mechanical 
application of the rating criteria to the findings on 
official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  The schedular evaluations are intended to make 
proper allowance for improvement by hearing aids.  38 C.F.R. 
§ 4.86.

While this appeal was pending, the applicable rating criteria 
for hearing impairment and diseases of the ear were revised 
effective June 10, 1999.  See 64 Fed. Reg. 25209 (May 11, 
1999) (codified at 38 C.F.R. § 4.85).  It is noteworthy that 
Table VII was amended in that hearing loss is now rated under 
a single code, DC 6100, regardless of the percentage of 
disability. 

The timing of this change requires the Board to first 
consider the claim under the appropriate pre-amended 
regulations for any period prior to the effective date of the 
amended diagnostic codes.  Thereafter, the Board must analyze 
the evidence consider whether a rating higher than the 
previous rating is warranted under the new regulations.  See 
VAOPGCPREC 7-2003; Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).

Prior to June 10, 1999, evaluations of bilateral defective 
hearing ranged from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second, with 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, 
Table VI, DCs 6100 to 6110 (effective before June 10, 1999).

In June 1996, the veteran filed a claim for an increased 
rating.  On the authorized audiological evaluation dated in 
September 1996, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
90
70
95
90
LEFT
N/A
30
35
45
50

The average decibel loss was 86 for the right ear and 40 for 
the left ear.  Speech audiometry revealed speech recognition 
ability of 40 percent in the right ear and of 80 percent in 
the left ear.  The diagnosis was severe mixed hearing loss, 
right ear, and mild to severe hearing loss, left ear.

It is noted that prior to December 6, 2002, where service 
connection was in effect for defective hearing in only one 
ear, as is the case here, in the absence of complete 
bilateral deafness, the nonservice connected ear was 
considered normal.  38 U.S.C.A. § 1160.  There is no evidence 
of complete deafness in either ear.  

At the time of the September 1996 examination, the examiner 
made a determination that language difficulties made the use 
of both the puretone average and speech discrimination 
inappropriate.  Therefore, mechanically applying pre-amended 
38 C.F.R. § 4.85, Table VIa to the above results, the veteran 
had a numeric designation of VIII for his right ear and I for 
his left ear, resulting in a finding of a noncompensable 
rating for a right ear hearing loss disability.  

At the time, the veteran was rated 10 percent disabling for a 
right ear hearing loss.  Parenthetically, the Board notes 
that the veteran's condition had been in effect for over 40 
years and was protected from reduction.  38 C.F.R. § 3.951(b) 
(2004).  Therefore, there was no basis for a higher rating.

The next audiological evaluation was dated in March 1997.  
Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
80
75
90
80
LEFT
N/A
35
40
50
50

The average decibel loss was 81 for the right ear and 44 for 
the left ear.  Speech audiometry revealed speech recognition 
ability of 40 percent in the right ear and of 80 percent in 
the left ear.  The diagnosis was severe mixed hearing loss, 
right ear, and mild to severe hearing loss, left ear.

As there was no finding that language difficulties made the 
use of both the puretone average and speech discrimination 
inappropriate, the Board will mechanically apply pre-amended 
38 C.F.R. § 4.85, Table VI to the above results.  As a 
result, the veteran had a numeric designation of IX for his 
right ear and I for his left ear resulting in a finding of a 
noncompensable rating for a right ear hearing loss 
disability.  Again, there was no basis for a higher rating.

In June 1999, the regulations for hearing loss disability 
were amended.  The revised Rating Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
after June 10, 1999).  Table VII was used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  Id.  

The regulations were amended to ensure that current medical 
terminology and unambiguous criteria were used, and to 
reflect current medical advances.  See 64 Fed. Reg. 25202 
(May 11, 1999).  The tables used to assign the Roman numerals 
and, then, to assign the appropriate disability rating were 
not changed.  Id.  

Further, the amended regulations included additional 
provisions that pertained to "exceptional patterns of 
hearing impairment" under 38 C.F.R. § 4.86.  Specifically, 
hearing loss of 55 decibels or more in each of the four 
specified frequencies (i.e. 1000, 2000, 3000, and 4000 
Hertz), and to hearing loss with a pure tone threshold of 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  38 C.F.R. § 4.86(a), (b). 

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).  

The next examination conducted after the regulations were 
amended was dated in May 2002.  At that time, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
90
85
95
95
LEFT
N/A
30
40
50
55

The average decibel loss was 91 for the right ear and 46 for 
the left ear.  Speech audiometry revealed speech recognition 
ability of 68 percent in the right ear and of 96 percent in 
the left ear.  The diagnosis was moderately severe to 
profound hearing loss, right ear, and mild to moderate 
hearing loss, left ear.

Therefore, applying 38 C.F.R. § 4.85 (as amended), Table VI 
to the above results, the veteran had a numeric designation 
of VI for his right ear and I for his left (nonservice-
connected) ear resulting in a finding of a noncompensable 
rating for a right ear hearing loss disability.  As noted 
above, the then-current 10 percent rating was protected.  

After a review of the evidence, the Board finds that 
§ 4.86(a) is applicable.  Specifically, results of audiology 
testing dated in May 2002 show puretone thresholds at all 
four of the specific frequencies of 55 decibels or more in 
the right ear.  Applying 38 C.F.R. § 4.86(a) to the right 
ear, the Board finds that a Level IX under Table VI, and a 
Level VII under Table VIa are warranted.  As Level IX from 
Table VI is the highest, a Level IX will apply.  

Thus, applying 38 C.F.R. § 4.86(a) to the results, the 
veteran had Level IX for the right ear, and Level I for the 
nonservice-connected left ear resulting in a noncompensable 
evaluation.  As such, although the provisions of 38 C.F.R. 
§ 4.86(a) should be considered, they do not form the basis 
for a higher rating.

Next, the audiometric results reported above show that the 
veteran does not have the exceptional pattern of hearing loss 
envisioned in 38 C.F.R. § 4.86(b).  Therefore, 38 C.F.R. 
§ 4.86(b) is not for application.

38 U.S.C.A. § 1160 was amended by the Veterans Benefits Act 
of 2002, Pub. L. 107-330, Title I, Section 103, 116 Stat. 
2821, effective December 6, 2002.  In particular, the phrase 
"total deafness" in the nonservice-connected ear was changed 
to "deafness."  If the service-connected ear is 10 percent or 
more disabling, the deafness of the nonservice-connected ear 
(whether total or partial) is considered in assigning the 
proper rating.  See 69 Fed. Reg. 48,148 (Aug. 9, 2004) 
(codified at 38 C.F.R. § 3.383(a)(3)).  In other words, 
compensation would be payable for service connected and 
nonservice-connected hearing loss as if both were service-
connected.

The most recent VA audiometric examination, dated in January 
2003, reflects that the veteran's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
n/a
105
105
105
105
LEFT
n/a
35
40
55
65

The average decibel loss was 105 for the right ear and 49 for 
the left ear.  Speech audiometry revealed speech recognition 
ability of 100 percent in the left ear.  The examiner could 
not test for speech recognition in the right ear.  The 
diagnosis was profound loss, right ear, and mild to severe 
loss in the left ear.  However, the examiner determined that 
language difficulties made the combined use of puretone 
average and speech discrimination inappropriate.

Therefore, applying 38 C.F.R. § 4.85, Table VIa to these 
results, the veteran had a numeric designation of XI for his 
right ear (the highest available).  Given the severity of the 
veteran's nonservice-connected left ear disorder, the RO 
invoked the provision of 38 C.F.R. § 3.383(a)(3) and 
determined that a Level III in the left ear was for 
application.  This resulted in a finding of a 20 percent 
disability rating for a right ear hearing loss disability, 
with an effective date of December 2002, the date of the 
amended regulations.  Based on a mechanical application of 
the regulations, the Board finds no basis for a higher than 
20 percent rating.

With each segment of the veteran's disability compensation, 
ratings for hearing loss were determined by a mechanical 
application of the audiometric findings to the rating 
provisions.  At this juncture, the Board finds that higher 
than the currently-assigned disability ratings are not 
warranted under any application regulation.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).

II.  Entitlement to a Rating in Excess of 10 Percent for 
Otitis Media, Chronic Suppurative

The veteran's otitis media, right ear, is evaluated at 10 
percent disabling under 38 C.F.R. § 4.87, DC 6200.  Under DC 
6200, a 10 percent evaluation is assigned for chronic 
suppurative otitis media, mastoiditis, or cholesteatoma, 
during suppuration, or with aural polyps.  Under DC 6201, 
chronic nonsuppurative otitis media with effusion is rated 
under the criteria for hearing loss.  Significantly, a higher 
than 10 percent rating is not be available under this code 
regardless of the severity of the otitis media disability.  

The medical evidence shows on-going complaints of chronic 
suppuration of yellowish liquid of the right ear.  The most 
recent VA examination dated in October 2003 showed active ear 
disease.  The final diagnoses included chronic otitis media 
and mastoiditis, recurrent.  Additional medical evidence 
reflects chronic otitis media.

As noted above, a 10 percent rating is the maximum schedular 
rating permitted for otitis media alone.  Thus, the veteran 
is currently in receipt of the maximum schedular rating 
allowed by regulation for this disability.  However, the 10 
percent may be combined with the rating for loss of hearing.  
In this case, the veteran currently has a 20 percent rating 
for hearing loss, right ear.  Further, he is separately rated 
for chronic labyrinthitis at 30 percent.  Because the veteran 
is currently in receipt of the highest rating under DC 6200, 
the Board cannot award a greater schedular disability rating 
than the currently assigned 10 percent for otitis media.

In addition, the Board has considered whether referral for an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence indicating that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the veteran's otitis media has 
resulted in marked interference with the veteran's employment 
or requires frequent periods of hospitalization.  

The provisions of 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  

In this case, the veteran has not shown in this case is that 
his service-connected otitis media has resulted in unusual 
disability or impairment that renders the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, referral for 
extraschedular consideration under the provisions of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim. The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in August 2002 (for hearing loss subsequent to the initial 
adjudication of the claim) and in October 2002 (for otitis 
media prior to the initial adjudication of the claim).

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in August 2002 was not given 
prior to the first AOJ adjudication of the claim for hearing 
loss, the notice was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the Board 
and notice complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Both issues on appeal were re-adjudicated and supplemental 
statements of the case (SSOCs) were provided to the veteran 
in May 2003 and February 2004.  The veteran has been provided 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices. 

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claims.  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of these claims.

In addition, by virtue of the rating decision on appeal, the 
statements of the case (SOCs), and the SSOCs, he was provided 
with specific information as to why these particular claims 
were being denied, and of the evidence that was lacking.  He 
was also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the August 2002 and February 2004 SSOCs.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); see also Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issues on appeal were obtained in September 1996, 
March 1997, May 2002, July 2002, January 2003, and October 
2003.  The available medical evidence is sufficient for 
adequate determinations.  Therefore, the Board finds the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled.


ORDER

Entitlement to a rating in excess of 10 percent for hearing 
loss, right ear, prior to December 6, 2002, is denied.

Entitlement to a rating in excess of 20 percent for hearing 
loss, right ear, from December 6, 2002, is denied.

Entitlement to a rating in excess of 10 percent for otitis 
media, chronic suppurative, is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


